Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 1 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 2 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 3 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 4 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 5 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 6 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 7 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 8 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document      Page 9 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document     Page 10 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document     Page 11 of 12
Case 19-01615-jw   Doc 86   Filed 08/28/19 Entered 08/28/19 10:36:28   Desc Main
                            Document     Page 12 of 12
